PNG
    media_image1.png
    187
    640
    media_image1.png
    Greyscale

Mintz Levin/Boston OfficeOne Financial CenterBoston MA MASSACHUSETTS 02111

In re Application of 					DECISION ON PETITION
KHALILI et al.				
Serial No.: 16/812,140				 
Filed: March 6, 2020   	       		
Docket No.: 052851-542001US			

This is a decision on the renewed Petition to Accept Color Drawing or Photographs under 37 C.F.R. § 1.84(a), received in the United States Patent and Trademark Office (USPTO) on June 28,2021.

37 C.F.R. § 1.84(a)(2) states the following: 

…On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent. … The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary. Any such petition must include the following:
Payment of the fee set forth under 37 C.F.R. 1.17(h),
Submission of three (3) sets of color drawings, or one (1) set of color drawings if filed by EFS-Web, and
The first paragraph of the brief description of the drawings in the Specification contains the required language pertaining to colored drawings.





It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.

In accordance with 37 CFR 1.84(a)(2), color drawings are only accepted on rare occasions when they are the only practical medium by which to disclose the subject matter to be patented and a petition for color drawings must explain why the color drawings are necessary. See also MPEP 608.02(VIII). Applicant’s explanation does not clearly explain why color drawings are the only practical medium by which to disclose the subject matter sought to be patented.   An explanation should include which figure(s) require color as the only practical medium, what features of the drawings require color, and why the features can only be depicted using color.     
Accordingly, the petition is DISMISSED.

If Applicant files a response to address the deficiencies raised in this petition decision, Applicant will need to file a new petition, including payment of the fee as set forth under 37 C.F.R. 1.17(h), in order for the Office to consider the matter.

Should there be any questions about this decision please contact Bennett M. Celsa, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at (571) -272-0807, or by facsimile sent to the general Office facsimile number, 571-273-8300.





    PNG
    media_image2.png
    54
    200
    media_image2.png
    Greyscale


/ANNE M. GUSSOW/Supervisory Patent Examiner, Art Unit 1600